The statute might be violated by an attempt to procure the commission of perjury, without a specification of the desired testimony. If the defendant did not know what particular evidence he wanted, its materiality might be proved. It would not be presumed that he wanted, and intended and was understood to solicit, proof of something immaterial. But, whether the evidence solicited is known or unknown, and whether it is or is not set forth in the indictment, its materiality must be proved, and must be alleged expressly, or otherwise. The allegation of facts which show that the testimony probably was material, is not sufficient.
Demurrer sustained.
BINGHAM, J., did not sit.